Citation Nr: 0033771	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  96-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
foot disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from July 1976 to 
May 1978.  

Service connection was denied for a foot disorder by a 
November 1978 rating decision that became final when the 
appellant did not file an appeal after receiving notification 
of the decision in December 1978.  The appellant subsequently 
filed a claim for service connection for a foot disorder in 
October 1987.  A December 1987 rating decision denied the 
appellant's claim, and the appellant received notification 
thereof in December 1987.  The appellant's notice of 
disagreement (NOD) as to the December 1987 rating decision 
was received by VA in December 1988 along with several VA 
outpatient records that were dated between October 1987 and 
December 1988.  A statement of the case (SOC) was issued to 
the appellant in January 1989, and he was scheduled for a 
Regional Office hearing in February 1989.  The hearing was 
rescheduled for March 28, 1989, but the appellant failed to 
report.  The December 1987 rating decision became final when 
the appellant did not perfect his appeal as required under 
38 C.F.R. §§ 20.302(b) and 20.1103.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Atlanta, Georgia, Regional Office (RO).  
Following a July 1999 decision by the Board, the appellant 
filed an appeal to the United States Court of Appeals for 
Veterans Claims (Court).  The parties subsequently filed a 
joint motion for remand, which the Court granted in June 
2000, thereby vacating the Board's July 1999 decision.  


FINDINGS OF FACT

1.  A December 1987 rating decision denied service connection 
for a foot disorder, and that decision became final when the 
appellant did not timely perfect an appeal after receiving a 
statement of the case in January 1989.  

2.  The evidence received subsequent to the evidence 
considered in conjunction with the December 1987 rating 
decision is merely cumulative of the evidence previously 
considered and, therefore, is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for a foot 
disorder.  


CONCLUSION OF LAW

The evidence received by VA since the evidence considered in 
conjunction with the December 1987 rating decision is not new 
and material, and the claim for service connection for a foot 
disorder is not reopened.  38 U.S.C.A. §§ 1131, 5108, 7105(d) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(d), 
20.302(b), 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that he has a foot disorder that had its 
origin in service.  A claim for service connection for a foot 
disorder was previously denied by a December 1987 rating 
decision that became final when the appellant did not perfect 
an appeal of the decision after receiving an SOC in January 
1989.  Except as otherwise provided, when a claim becomes 
final after an unperfected rating decision, the claim may not 
be thereafter reopened.  Should new and material evidence be 
presented or secured with respect to a claim that has been 
disallowed, the claim shall be reopened and reviewed as to 
all of the evidence of record.  38 U.S.C.A. §§ 5108, 
7105(d)(3); 38 C.F.R. §§ 3.104(a), 20.302(b), 20.1103.  

Governing statutory and regulatory provisions stipulate that 
a claimant has 60 days from the date that the RO mails 
him/her the SOC, or within the remainder of the 1-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later, in 
which to perfect an appeal therewith; otherwise, that 
decision is final, and may be reopened only upon the receipt 
of additional evidence which, under the applicable statutory 
and regulatory provisions, is both new and material.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.302(b), 20.1103.  

When presented with a claim to reopen a previously finally 
denied claim, VA must first determine whether the evidence 
submitted by the claimant is new and material and, if so, VA 
will then evaluate the merits of the claim after ensuring 
that the broad duty to assist under 38 U.S.C.A. § 5107 has 
been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).  In 
this case, the appellant's claim for service connection for a 
foot disorder was last finally denied by the December 1987 
rating decision.  

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  38 C.F.R. § 3.156 (a).  In addition, the 
evidence, even if new, must be material, in that it bears 
directly and substantially upon the specific matter under 
consideration.  That is, the evidence must be so significant 
that it must be considered in order to fairly decide the 
merits of the claim, by itself or in connection with evidence 
previously assembled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); 38 C.F.R. § 3.156(a).  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513.  See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence considered in conjunction with the December 1987 
rating decision included the appellant's service medical 
records, which showed that mild pes planus was manifested at 
his June 1976 entrance medical examination.  Subsequently 
dated service medical records showed no complaint or finding 
pertaining to his pes planus condition.  In February 1977, 
the appellant complained of pain in the ball of the right 
foot of two months duration, and, clinically, some tenderness 
and swelling were noted.  The clinical impression was 
possible stress fracture, but x-rays revealed no pathology.  
There were complaints of pain in the left great toe in March 
1978, for which the assessments were tendonitis and an 
ingrown toenail.  

Also considered by the RO with regards to the appellant's 
October 1987 claim that was denied by the December 1987 
rating decision were the following VA medical records: 
evaluation by a podiatry clinic during a period of 
hospitalization in October and November 1987, where the 
appellant complained of pain in the right Achilles tendon 
from wearing heavy boots in military service 10 years before, 
and for which the assessment was chronic, recurrent, right 
tendonitis/synovitis; and outpatient records dated from 
October 1987 to December 1988 showing treatment for right 
foot pain and pain and swelling in the right Achilles tendon.  
In November 1988, the appellant gave a history of inservice 
cold exposure, and there was an assessment of neuropathic 
changes due to "tarsal tunnel syndrome, cold exposure."  
Entries dated in November and December 1988 included 
assessments of possible right tarsal tunnel syndrome.  

Service connection was denied for a foot disorder by the 
December 1987 rating decision on the basis that the only foot 
disorder manifested in service was the preexisting pes planus 
condition noted at the appellant's entrance on to active 
duty, which was not shown to have been aggravated by service.  
The evidence considered by the RO in its January 1989 SOC 
included the additional evidence submitted by the appellant 
with his December 1988 NOD.  The SOC informed the appellant 
that the evidence, including that submitted by him subsequent 
to the December 1987 rating decision but still during his 
appeal period, did not establish that he had a foot disorder 
that was related to his period of military service.  

The evidence submitted since the December 1987 rating 
decision became final includes the following: a November 1988 
VA medical record that reported an assessment of neuropathic 
changes secondary to tarsal tunnel syndrome; a report of 
electrodiagnostic studies performed by VA in November 1988, 
which concluded that motor and sensory neuropathy was 
indicated and that tarsal tunnel syndrome could not be ruled 
out; an August 1989 VA X-ray report that noted a fracture of 
the base of the left 5th metatarsal; a February 1994 
statement from a VA podiatrist that noted a working diagnosis 
of right tarsal tunnel syndrome and right Achilles 
tendonitis; VA medical records dated in November 1994 that 
included assessments of right tarsal tunnel syndrome; a 
December 1994 VA medical record that listed an assessment of 
rule out tarsal tunnel syndrome verus reflex sympathetic 
dystrophy; and a report of a January 1999 VA podiatry 
examination that diagnosed pes planus bilaterally and 
synostosis of the calcaneal cuboid joint that was considered 
to be a natural progression of the pes planus deformity.  

While the evidence submitted since the December 1987 rating 
decision became final is new, in that it was not previously 
of record, it is cumulative of the evidence considered by the 
RO in conjunction with its December 1987 rating decision.   
It reveals that the appellant has pes planus, tarsal tunnel 
syndrome, and Achilles tendonitis, all of which were evident 
with respect to the appellant's 1987 claim that was denied by 
the December 1987 rating decision, which subsequently became 
final as a result of the appellant's failure to timely 
perfect his appeal following receipt of the January 1989 SOC 
that considered all of the evidence submitted prior to 
January 1989.  None of the additional evidence submitted 
since the December 1987 rating decision became final provides 
competent medical opinion that demonstrates the appellant's 
current foot disability began during or was aggravated by his 
military service.  The Board notes that the United States 
Court of Appeals for Federal Circuit (Federal Circuit) held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's military service and the disability.  Boyer v. 
West, 210 F.3rd 1351, 1353 (Fed. Cir. 2000).  

Because the evidence submitted since the December 1987 rating 
decision became final is cumulative of the evidence 
considered with respect to that rating decision, the Board 
finds that the appellant has not presented any additional 
evidence so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
claim for service connection for a foot disorder cannot be 
reopened, as the appellant has not submitted evidence that is 
both new and material.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 
C.F.R. § 3.156.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a foot 
disorder, the claim remains denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

